*232ORDER
PER CURIAM.
Appellees’ Suggestion for Rehearing En Banc and the response thereto have been circulated to the full Court. The taking of a vote was requested. Thereafter, a majority of the judges of the Court in regular active service did not vote in favor of the suggestion. Upon consideration of the foregoing it is
ORDERED, by the Court en banc, that the suggestion is denied.
Chief Judge MIKVA and Circuit Judges WALD, HARRY T. EDWARDS, RUTH BADER GINSBURG and BUCKLEY would grant the suggestion for rehearing en banc.
Separate statement filed by Circuit Judge WALD, dissenting from the denial of rehearing en banc.
Separate statement filed by Circuit Judge SILBERMAN, concurring in the denial of rehearing en banc.
Separate statement filed by Circuit Judge STEPHEN F. WILLIAMS, concurring in the denial of rehearing en banc.